TEDFORD had judgment to rescind his purchase of a half interest in Latzer's business on the ground of fraud. Latzer brings error and moves for supersedeas.
The fraud consisted in false representations by Latzer, when he sold to Tedford, that he was making $100 per week, winter and summer. It is claimed that the evidence does not support the finding, but, if the court believed Tedford's evidence, no other finding was possible.
Latzer was appointed receiver. He complains that the court denied his motion for discharge, but the court's reasons do not appear and we cannot assume that they were not good. His counsel assert that to compel him to continue as receiver is to impose involuntary servitude, but we hardly think they expect serious consideration of that point.
Supersedeas denied and judgment affirmed.